DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2014024907 A1) in view of Petry (DE 102014108901 B3) in further view of GB-1277354-A hereinafter '354.
	Regarding claim 1, Abe teaches a method for producing a wheel rim for a vehicle wheel, comprising the following steps:
providing a semifinished product (10) made of steel sheet (Fig 1a; [0014]); and
producing a wheel rim (20) from the semifinished product that is at least one of rotationally symmetrical, tubular and near final contour preform (Fig 1f; [0014]), wherein the producing further comprises:
at least partial press hardening, at least in some region or regions, with the at least partial press hardening is carried out in a device (50), wherein the device comprises at least two inner dies (42) and at least two outer dies (41), wherein, at least in some region or regions, the 
Examiner notes the wheel rim from the semifinished product is required to be at least one of rotationally symmetrical, tubular, or near final contour preform. Abe teaches the preform (20) is rotationally symmetrical and tubular (Fig 1f). The last paragraph of claim 1 is drawn to the embodiment of the semifinished product being a near final preform, and for the purposes of compact prosecution, Abe is further interpreted to teach the step of “at least partial press hardening…the preform of the wheel rim is converted into the final geometry of the outer contour of the wheel rim, and at least partially press hardened” as discussed above.

Petry teaches a method for producing a vehicle rim ([0001], [0003]) and further teaches partial or complete heating the preform to a temperature of at least Ac1 and subsequent hot forming ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that the preform is heated to a temperature of at least Ac1 and the preform is hot formed as taught by Petry to yield a wheel rim with high fatigue strength and low weight with a reduced machining effort (see Petry, [0015]).
Abe and Petry do not explicitly teach the at least partial press hardening of the preform of the wheel rim is additionally assisted by the use of a fluid, which is brought into direct contact with the hot preform of the wheel rim.
‘354 teaches a method for tempering steel wheels (Title) and further teaches a fluid is brought into direct contact with a hot preform of a wheel rim (Pg 1, Ln 56-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe and Petry to bring a fluid into direct contact with the hot preform of the wheel rim as taught by ‘354 in order to temper the wheel rim to reduce hardness of steel and increase toughness.
Regarding claim 2, Abe further teaches before, during, or after the action of the effective areas of the outer dies (41) on the outer contour of the preform (20) of the 
Regarding claim 3, Abe further teaches during the arrangement of the preform (20) of the wheel rim between the outer dies (41), at least one of the inner dies (42) is arranged between the outer dies (41), and the preform (20) of the wheel rim is placed over the at least one inner die (42), at least in some section or sections (Fig 2; [0014]).
Regarding claim 4, Abe further teaches the device comprises two inner dies (42), and, after the arrangement of the hot preform of the wheel rim, the second inner die is moved in translation in a direction of the first inner die, wherein, in the closed state of the device, the preform (20) of the wheel rim is in contact, at least in some region or regions, with the effective areas of the two inner dies (42) (Fig 10; [0024]).
Regarding claim 5, Abe further teaches the device comprises at least two inner dies (42), wherein the inner dies (42) are moved in translation from a first position into a second position, wherein a circumference of the effective areas of the inner dies (42) is smaller in the first position than in the second position, wherein the inner dies (42) are in the first position during the arrangement of the hot preform (20) of the wheel rim, the inner dies (42) are moved into the second position, and, in the closed state of the device, the preform (20) of the wheel rim is in contact, at least in some region or regions, with the effective areas of the two inner dies (42) (Fig 7, 10; [0019]).
Regarding claim 6, Abe further teaches the translational movement of the inner dies (42) into the second position takes place at the same time with respect to the 
Regarding claim 7, Abe teaches limitations of claim 5 as discussed above but does not explicitly disclose at least one region on the wheel rim is not press hardened.
Petry teaches at least one region on the wheel rim, which serves, for bonding with a wheel disk, is not press hardened ([0008], [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that at least one region of the wheel rim, which serves, for bonding with a wheel disk is not press hardened in order to withstand high stresses (see Petry, [0008]).
Regarding claim 21, Abe and Petry teach limitations of claim 1 as discussed above but do not explicitly teach a fluid brought into direct contact with the hot preform.
‘354 further teaches the fluid is brought into direct contact with the hot preform to cool the hot preform (Pg 1, Ln 56-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe and Petry to bring a fluid into direct contact with the hot preform as taught by ‘354 for similar advantages discussed in claim 1 above.
Regarding claim 22, Abe and Petry teach limitations of claim 1 as discussed above but do not explicitly teach a fluid brought into direct contact with the hot preform.
‘354 further teaches the fluid is brought into direct contact with the hot preform in areas not in contact with the inner and outer dies (Pg 1, Ln 56-65).

Regarding claim 23, Abe and Petry teach limitations of claim 1 as discussed above but do not explicitly teach a fluid is brought into direct contact with the hot preform. Abe further teaches an undercut geometry (30c) (Fig 6).
‘354 further teaches the final geometry of the outer contour of the wheel rim includes an undercut geometry (102), where in the fluid is brought into direct contact with the undercut geometry (Fig 2, Ln 65-75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe and Petry such that the fluid is brought into direct contact with the undercut geometry as taught by ‘354 for similar advantages as discussed in claim 1 above.
Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Petry as applied to claim 2 above, and further in view of Shin (US 2004/0041458 A1).
Regarding claims 8 and 19-20, Abe and Petry teach the method of claim 2 as discussed above but do not explicitly disclose a carbon content by weight of the hardenable steel material.
Shin teaches a method of manufacturing a vehicle wheel (Title; Abstract) and further teaches a carbon content by weight of the steel plate material is 0.10 to 0.40% by weight ([0052]).
.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 05 October 2021, with respect to the rejection(s) of claim(s) 1-7, 8, and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726         

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726